
	
		I
		112th CONGRESS
		2d Session
		H. R. 5860
		IN THE HOUSE OF REPRESENTATIVES
		
			May 30, 2012
			Mr. Frank of
			 Massachusetts (for himself, Mr.
			 Waxman, and Mr. Peterson)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To prohibit individuals from insuring against possible
		  losses from having to repay illegally-received compensation or from having to
		  pay civil penalties, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Executive Compensation Clawback Full
			 Enforcement Act.
		2.No
			 avoidance of personal liability
			(a)In
			 generalAn officer, director,
			 employee, or other institution-affiliated party of a depository institution,
			 depository institution holding company, or nonbank financial company who is
			 required by a Federal financial regulatory law that provides for personal
			 liability, or any rule or order promulgated by a Federal financial regulatory
			 agency thereunder, to repay previously earned compensation or pay a civil money
			 penalty—
				(1)shall be
			 personally liable for the amounts so owed; and
				(2)may not, directly
			 or indirectly, insure or hedge against, or otherwise transfer the risks
			 associated with, personal liability for the amounts so owed.
				(b)Rule of
			 constructionSubsection (a)
			 shall not preclude a person from—
				(1)being provided
			 funds necessary to defend against a previously earned compensation recovery or
			 civil money penalty described under subsection (a)—
					(A)from the relevant
			 depository institution, depository institution holding company, or nonbank
			 financial company;
					(B)under an insurance
			 policy; or
					(C)pursuant to court
			 order; or
					(2)obtaining
			 insurance that protects such person from being held personally liable
			 for—
					(A)penalties,
			 judgments, or other amounts assessed against a depository institution,
			 depository institution holding company, or nonbank financial company at the
			 company level; or
					(B)unintentional
			 outcomes associated with the ordinary exercise of trade or business judgment,
			 unless the effects of such judgment result in personal liability under a
			 Federal financial regulatory law that provides for personal liability.
					(c)Application to
			 foreign nonbank financial companiesSubsection (a) shall only apply to an
			 officer, director, employee, or other institution-affiliated party of a foreign
			 nonbank financial company to the extent that such officer, director, employee,
			 or other institution-affiliated party is based in the United States.
			(d)DefinitionsFor
			 purposes of this Act:
				(1)CompensationThe term compensation means
			 anything of value, regardless of the form in which provided, that is given by a
			 depository institution, depository institution holding company, or nonbank
			 financial company to an officer, director, employee, or other
			 institution-affiliated party in return for that individual’s service to such
			 entity.
				(2)Depository
			 institutionThe term depository institution has the
			 meaning given such term under section 3 of the Federal Deposit Insurance Act
			 (12 U.S.C. 1813).
				(3)Depository
			 institution holding companyThe term depository institution
			 holding company means—
					(A)a bank holding
			 company, as defined under section 102 of the Dodd-Frank Wall Street Reform and
			 Consumer Protection Act (12 U.S.C. 5311); and
					(B)a savings and loan
			 holding company, as defined under section 10 of the Home Owners’ Loan Act (12
			 U.S.C. 1467a).
					(4)Federal
			 financial regulatory agencyThe term Federal financial
			 regulatory agency means—
					(A)the Board of
			 Governors of the Federal Reserve System;
					(B)the Bureau of
			 Consumer Financial Protection;
					(C)the Commodity
			 Futures Trading Commission;
					(D)the Federal
			 Deposit Insurance Corporation;
					(E)the Federal
			 Housing Finance Agency;
					(F)the Federal Trade
			 Commission, to the extent the Commission exercises authority over a depository
			 institution, depository institution holding company, or nonbank financial
			 company;
					(G)the Office of the
			 Comptroller of the Currency; and
					(H)the Securities and
			 Exchange Commission.
					(5)Federal
			 financial regulatory lawThe term Federal financial
			 regulatory law means—
					(A)the Bank Holding
			 Company Act of 1956;
					(B)the Commodity
			 Exchange Act;
					(C)the Dodd-Frank
			 Wall Street Reform and Consumer Protection Act;
					(D)section 111 of the Emergency Economic
			 Stabilization Act of 2008;
					(E)the Federal
			 Deposit Insurance Act;
					(F)the Federal Home
			 Loan Bank Act;
					(G)the Federal Home
			 Loan Mortgage Corporation Act;
					(H)the Federal
			 Housing Enterprises Financial Safety and Soundness Act of 1992;
					(I)the Federal
			 National Mortgage Association Charter Act;
					(J)the Federal Trade
			 Commission Act, to the extent such Act applies to depository institutions,
			 depository institution holding companies, or nonbank financial
			 companies;
					(K)the
			 Gramm-Leach-Bliley Act;
					(L)the Home Owners’
			 Loan Act;
					(M)the Housing and
			 Economic Recovery Act of 2008;
					(N)the International Banking Act of
			 1978;
					(O)the International
			 Lending Supervision Act of 1983;
					(P)title LXII of the
			 Revised Statutes of the United States; and
					(Q)the securities laws (as defined under
			 section 3(a) of the Securities Exchange Act of 1934), to the extent such laws
			 apply to depository institutions, depository institution holding companies, or
			 nonbank financial companies.
					(6)Federal
			 financial regulatory law that provides for personal liabilityThe
			 term Federal financial regulatory law that provides for personal
			 liability means any provision of a Federal financial regulatory law
			 that—
					(A)directly requires
			 recovery of compensation previously paid to, or directly requires assessment of
			 a civil money penalty against, a director, officer, employee, or other
			 institution-affiliated party of a depository institution, depository
			 institution holding company, or nonbank financial company; or
					(B)authorizes a
			 Federal financial regulatory agency to require, by rule or order, recovery of
			 compensation previously paid to, or assess a civil money penalty against, a
			 director, officer, employee, or other institution-affiliated party of a
			 depository institution, depository institution holding company, or nonbank
			 financial company.
					(7)Institution-affiliated
			 partyThe term institution-affiliated party—
					(A)has the meaning given such term under
			 subsection (u) of section 3 of the Federal Deposit Insurance Act (12 U.S.C.
			 1813); and
					(B)shall apply with respect to a depository
			 institution, depository institution holding company, and nonbank financial
			 company to the same extent as such subsection applies to an insured depository
			 institution.
					(8)Nonbank
			 financial companyThe term nonbank financial company
			 means—
					(A)a nonbank
			 financial company, as defined under section 102 of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act (12 U.S.C. 5311);
					(B)the Federal
			 National Mortgage Association;
					(C)the Federal Home
			 Loan Mortgage Corporation; and
					(D)the Federal Home
			 Loan Banks.
					
